DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            RUSSELL ADLER,
                               Appellant,

                                     v.

 HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE ETC., ET
                           AL.,
                         Appellee.

                               No. 4D21-1744

                            [October 14, 2021]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE09-44480.

   Russell B. Adler, Plantation, pro se.

  Brandi Wilson of Deluca Law Group, PLLC, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KLINGENSMITH, and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.